Citation Nr: 0126496	
Decision Date: 11/19/01    Archive Date: 11/27/01	

DOCKET NO.  95-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, diffuse disc bulging, and stenosis at L3-4/L4-5.

2.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral strain with facet degenerative changes, 
currently rated as 20 percent disabling.

3.  Entitlement to a total rating due to individual 
unemployability due to a service-connected disability.


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

In April 1995, the veteran filed a timely substantive appeal 
to the March 1995 statement of the case which addressed the 
three issues cited above.  Accordingly, these issues are 
before the Board at this time.  Since 1995 the veteran has 
raised additional claims.  These issues will be noted in the 
REMAND section of this determination.  In light of these new 
claims, and for reasons that will become clear below, the 
claim of entitlement to a total rating based on individual 
unemployability due to a service-connected disability will 
also be addressed within the REMAND section of this 
determination.

In December 2000, the veteran's attorney withdrew as the 
veteran's representative in this case.  While a veteran's 
service representative assisted the veteran within a hearing 
held before the undersigned in July 2001, it is important to 
note that the veteran is currently not represented in this 
case.  The veteran may obtain a list of recognized service 
organizations from the RO who may represent him in this case.  
However, at this time, he is unrepresented in his appeal.

The Board must note that in June 1998 the veteran's previous 
representative raised the issue of clear and unmistakable 
error (CUE) in a previous Board determination.  However, the 
representative did not specify which Board decision he was 
seeking the Board to review.  In a March 1987 Board 
determination, service connection for a wedge compression of 
the lower thoracic vertebra with associated neurological 
deficits was denied.  The veteran's previous representative 
made no reference to this Board determination.  In addition, 
at the hearing held before the undersigned in July 2001, no 
reference was made to this issue.  Accordingly, the VA will 
not address this claim unless, and until, the veteran 
provides additional clarification regarding this claim.  If 
the veteran wishes to raise the issue of CUE in a prior Board 
decision, he should do so directly with the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims 
regarding service connection for degenerative disc disease, 
diffuse disc bulging, and stenosis at L3-4/L4-5 as well as 
the claim of entitlement to an increased evaluation for a 
lumbosacral strain with facet degenerative changes, under 
both the new and old criteria for the evaluation of claims.  
In addition, all available, relevant evidence necessary for 
an equitable disposition on the appeal regarding these issues 
has been obtained by the RO.

2.  The most probative competent medical evidence 
disassociates the veteran's degenerative disc disease, 
diffuse disc bulging, and stenosis at L3-4/L4-5 with either 
his active service or his service-connected back disability.

3.  The most probative competent medical evidence appreciably 
disassociates the veteran's current back disability from 
either his alleged back injury during service or any 
currently service-connected disability.

4.  The residuals of the service-connected lumbosacral strain 
with facet degenerative changes include subjective complaints 
of pain.  The Board finds the veteran's complaints of pain 
regarding his service-connected back disability are not 
supported by the competent medical evidence and the most 
probative evidence shows the service connected disorder plays 
little, if any, role in producing current back disability.  


CONCLUSIONS OF LAW

1.  A back disability involving degenerative disc disease, 
diffuse disc bulging, and stenosis at L3-L4/L4-L5 was not 
incurred in or aggravated by service, nor was the back 
disability caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 and 3.310(a) (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected residuals of a lumbosacral strain 
with facet degenerative changes have not been met.  
38 U.S.C.A.§§  1151, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.50, 4.59, 4.71(a), Diagnostic Codes 5292, 5293, and 
5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from August 
1975 to August 1978.  The veteran was seen in January 1976 
contending that he could hardly walk.  He received back 
injections, without improvement.  Examination revealed 
moderate tenderness in the upper lumbar paravertebral muscles 
with decreased range of motion secondary to pain.  X-ray 
studies showed some scoliosis of the facets, but were 
otherwise negative.  The clinical assessment indicated a 
muscle strain.  When reexamined a few days later, his back 
pain had improved and range of motion had increased.  

A notation in January 1977 indicates that the veteran 
complained of low back pain after lifting some heavy objects 
two days earlier.  No previous history of back trouble was 
noted.  An examination showed tenderness of the left 
paravertebral muscles of the upper lumbar spine without 
spinal tenderness or deformity.  A notation in March 1978 
also indicated the onset of low back pain for a one-week 
duration with a history of a back injury.  However, the 
discharge examination noted no chronic back disability.

In a VA examination held in February 1979, the veteran gave a 
history of low back pain in 1977 after some heavy lifting.  
Difficulties with back pain were noted since.  On 
examination, he had a normal spinal curvature throughout with 
no spinal tenderness, no paravertebral muscle spasms, and 
tenderness present.  Full range of motion of the lumbosacral 
spine was found, with some complaints of pain in the 
paravertebral muscles in the upper lumbar area.  X-ray 
studies at that time indicated no evidence of degenerative 
disc disease.  Chronic lumbosacral strain, by history, 
intermittently symptomatic, was reported. 

Outpatient treatment records indicate sporadic treatment of 
the veteran's back disorder.  In a neurosurgical VA 
examination held in October 1985, no evidence of any atrophy 
or spasm of the back musculature was found.  The veteran 
described some tenderness on palpation of his upper lumbar 
spine; however, this was diffuse and could not be localized 
at any one particular point.  It was noted that the veteran 
did not appear to have any limitation of motion.  All motion 
was found to be normal.  Neurological evaluation was 
described in detail.  The examiner could find no evidence of 
any neurological deficits.  It was suspected the pain was 
related to the veteran's weight and aggravation of a probable 
lumbosacral strain.  

In March 1987, the Board denied service connection for a 
wedge compression of several lower thoracic vertebral bodies 
with associated neurological deficits.  Accordingly, this 
issue is not before the Board at this time.  

In a private medical report dated May 1989, a Dr. "L.M.C." 
notes that the veteran was involved in an automobile accident 
on November 5, 1987.  The examiner at that time cited the 
service-connected chronic lumbar strain.  The examiner 
indicated that the veteran's back disability was only 10 
percent disabled due to the injury in the United States Army 
in 1976.  The examiner also noted traumatic aggravation of 
the lumbar spine secondary to the post-service automobile 
accident on November 5, 1987.  It was indicated that the 
veteran had a fifteen-percent partial permanent impairment of 
his body as a whole due to all causes.  It was indicated that 
this indicated a five-percent partial impairment due to his 
injury of November 5, 1987 (well after service).  

Additional medical evidence were obtained by the RO or 
submitted by the veteran.  The Board has reviewed this 
medical evidence.  This evidence includes statements received 
from a Dr. "J. I.", a private physician.  This physician 
wrote that the veteran was seen and complained of low back 
pain made worse by bending and walking.  It was indicated 
that this pain had been more severe following the post-
service injury.  On examination, the veteran had tenderness 
over the lumbar area, with a mild degree of restriction 
forward, backward, and with side-to-side movements of the 
spine.  It was the physician's opinion that the existing low 
back pains was made worse by this post-service automobile 
accident.  The examiner did not indicate that the veteran's 
service injury had worsened.

Records have been received from the Social Security 
Administration (SSA).  These include a medical record dated 
December 1990 from a Dr. "C. R. K."  It was noted that x-
ray studies of the lumbosacral spine taken at a VA Medical 
Center (VAMC) in July 1990 had revealed a slight scoliosis 
about the sacroiliac joint.  The hip joints were well 
maintained and there was no evidence of arthritis of the 
lumbosacral spine.  The disc space was also well maintained.  
Arthritic changes at T-12 were noted.  Physical examination 
indicated possible early ankylosing spondylitis (Marie 
Strumpell's disease).  It was indicated the veteran should 
avoid heavy lifting, bending, twisting or turning.

In an October 1991 medical report from Dr. "L.M.C.", it was 
noted that the veteran had chronic low back pain secondary to 
obesity and lumbar myositis.

Additional outpatient treatment records and VA hospital 
reports were obtained by the RO.  Included within these 
medical records is a February 1993 VA hospitalization because 
of a one-week history of progressive low back pain after the 
veteran lifted approximately 50 pounds.  No response to 
outpatient therapy was indicated.  It was noted that the 
veteran had a long history of chronic back pain that started 
after he had an accident in service.  Previous x-rays had 
revealed degenerative arthritis and a possible disc disease.  
After three days of treatment, the veteran was discharged.

In a January 1994 VA hospitalization, the veteran contended 
he had severe pain since the night of his admission.  It was 
indicated that there were no precipitating factors related to 
any lifting, no unusual physical activities, no radiation of 
pain, and no urinary or fecal incontinence.  The veteran's 
history of back pain was recorded.  It was also noted that 
the veteran was extremely obese and had been seen by a 
dietitian and advised to lose weight to improve his back 
condition.  The veteran was found to have chronic back pain 
secondary to degenerative joint disease, traumatic to the 
thoracic and lumbar spine, possible myositis, obesity, and a 
bulging disc.  

In several written statements, the veteran has indicated that 
he is entitled to a 40 percent evaluation for his service-
connected back disability.  The veteran has also contended 
that he is unable to work due to a service-connected back 
disability.  He has noted difficulties with tenderness, pain, 
and limitation of motion caused by pain.  

The RO sought a medical opinion in order to assist the 
veteran in the development of his case.  In a May 1997 VA 
medical report, the examiner noted that he had reviewed the 
veteran's claims file.  X-ray studies had also been reviewed.  
It was reported the veteran was claiming his degenerative 
disc disease of his lumbar spine was secondary to his 
lumbosacral strain.  The examiner indicated that the veteran 
did have some degenerative changes in his spine.  It was 
noted, however, that this was consistent with a good number 
of people within the population of America.  

The examiner found that there was no proof whatsoever in any 
study, long-term or not, that lumbar strain was associated 
with an increased chance of having lumbar arthritis.  It was 
indicated that the veteran would have arthritis regardless of 
his activities in life and regardless of his service.  It was 
also noted that the veteran had some restrictions secondary 
to his arthritis, but that this arthritis was not associated 
with the lumbosacral strain.  The examiner found no 
association between his activity in the service and the 
arthritis of the spine.

At a hearing held before a hearing officer at the RO in June 
1999, the veteran noted severe difficulties he associated 
with his service-connected back disability.  The veteran also 
noted severe difficulties obtaining and maintaining 
employment.  Due to this testimony, a second medical opinion 
was requested.  In July 1999, the examiner noted that he had 
reviewed the veteran's claims folder in its entirety.  The 
veteran's long-standing history of low back pain was noted.  
It was indicated that this examiner would concur with 
previous medical opinions that the incidental findings of 
scoliosis of the lumbar facets in January 1977 are in no way 
related to degenerative disc disease the veteran later 
developed.  It was also stated that it was not likely that 
these degenerative changes contributed to the disc disease 
with L4-5 bulging.

Additional outpatient treatment records were obtained by the 
RO or submitted by the veteran.  They continued to note 
treatment for the veteran's back disability.  

In an August 1999 rating determination, the veteran's 
service-connected lumbosacral strain was amended to include 
"facet degenerative changes."  Service connection for 
degenerative disc disease, diffuse bulging at L4-5, left-
spinal stenosis, encroachment, and an L4-5/L5-S1 disc bulge 
were denied.  This issue was appealed to the Board.

At a hearing held before the undersigned in July 2001, the 
veteran noted the difficulties he associated with his 
service-connected back disability.  The veteran's testimony 
will be discussed below.


II.  The Duty to Assist

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 20001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where are codified in title 38 United States 
Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

The veteran was informed of the VCAA by the RO in June 2001.  
With regard to the claim of service connection for 
degenerative disc disease, diffuse disc bulging, and stenosis 
at L3-4/L4-5, the Board must note that the RO has had the 
veteran undergo several VA evaluations to determine the 
etiology of the veteran's back disability.  The RO has also 
made an extensive effort to obtain medical records in support 
of the veteran's case.  

The Board finds no indication of existing additional medical 
evidence that would support the veteran's claim for service 
connection.  In this regard, the Board must note that the 
veteran does frequently seek treatment for his back 
disability on a regular basis.  However, there is no 
indication that any additional medical records simply 
reflecting incidental current treatment for a back disability 
would contain evidence bearing upon whether the disability 
was due to injury or disease of service origins or to a 
service-connected disability.  The RO has taken appropriate 
action to obtain not one, but two, medical opinions, based 
upon an actual review of the record, on the determinative 
question in this case.  In the face of this fact, there is no 
rational prospect whatsoever that any incidental notation by 
a medical provider in a treatment record bearing upon the 
claim of service connection could carry any remotely 
comparable probative weight on the determinative question.  
Accordingly, the Board finds the record has been fully and 
adequately developed and the Board may proceed with this 
case.  

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist.  The RO has obtained all pertinent 
records regarding these claims and the veteran has been 
effectively notified of the evidence required to substantiate 
his case.  There is no indication of existing evidence that 
could substantiate these claims that the RO has not obtained.  
In addition, the veteran has been fully advised of the status 
of the efforts to develop the record as well as the nature of 
the evidence needed to substantiate this case in multiple 
communications from the RO.  He and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

III.  Entitlement to Service Connection for Degenerative Disc 
Disease, Diffuse Disc Bulging, and Stenosis at L3-4/L4-5

The veteran has essentially contended that all of his back 
disorder is the result of his service-connected lumbosacral 
strain in service or of the injury that produced lumbosacral 
strain or other in service events.  The veteran is currently 
service connected for only lumbosacral strain with facet 
degenerative changes.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 C.F.R. § 3.303(b) (2001); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001).  

In this case, the Board finds that the preponderance of 
evidence clearly supports the conclusion that any 
degenerative disc disease, disc bulging, left-sided stenosis, 
or any form of L4-5/L5-S1 disc bulge is not associated with 
the veteran's active service or his service-connected 
lumbosacral strain.  The medical evidence of record, 
including, but not limited to, the VA examinations of July 
1999, May 1997, the service medical records, the records the 
Board obtained through the SSA, and other medical evidence of 
record supports this determination.  Simply stated, the 
contemporaneous record from and proximate to service does not 
support the claim and no competent medical professional has 
supported the veteran's contention that his entire back 
disability can be reasonably related to his service or his 
service-connected back disability.  The 1997 and 1999 VA 
medical opinions that that directly addresses the issue of 
causation clearly refute the veteran's theory of entitlement. 

With regard to the veteran's lay medical assertion to the 
effect that his current back disability can be reasonably 
associated either with his active service or with his 
service-connected lumbosacral strain, the Board must find 
that this medical opinion has no probative value.  On the 
issue of medical causation, the United States Court of 
Veterans Claims (Court) has been clear that lay 
hypothesizing, "particularly in the absence of any 
supporting medical authority, serves no constructive 
purpose" and cannot be considered by the Board.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991) and Contreras v. 
Brown, 5 Vet. App. 492 (1993).  Simply stated, the veteran 
does not have the medical expertise to diagnose his own back 
disability and then associate this disability with either his 
active service or his service-connected lumbosacral strain.

Accordingly, the contemporaneous medical evidence in service 
fails to support the claim for service connection.  The post-
service competent medical evidence is decisively and clearly 
against the claim.  The evidentiary assertions of the 
claimant are not competent to link the claimed disabilities 
to service or service connected disability.  Therefore, the 
overwhelming weight of the competent evidence is against the 
claim.  Under such circumstances, the benefit of the doubt 
doctrine is not for application. 


IV.  Entitlement to an Increased Evaluation
for the Service-Connected Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The RO has evaluated the 
veteran's condition under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5295 (lumbosacral strain) (2001).  Under 5295, severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the changes above 
with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  With muscle spasms on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent evaluation is warranted.  
With characteristic pain on motion, a 10 percent evaluation 
is warranted.  

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71(a), Diagnostic Code 5292 (limitation of 
motion of the lumbar spine).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (limitation of motion of lumbar spine), 
severe limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  

38 C.F.R. §§ 4.40 and 4.45 (2001) requires the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), the Court held that all complaints of fatigue, 
pain, etc., shall be considered when put forth by the 
veteran.  In this case, in light of the review of the medical 
evidence, the Board finds no evidence that the veteran's 
service-connected lumbosacral strain warrants a 40 percent 
evaluation under Diagnostic Code 5295.  There is no 
indication of a listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space associated with the service-
connected disorder, or some of the above with abnormal 
mobility on forced motion.  In this regard, the Board has 
considered the veteran's complaints.  However, based on the 
evidence cited above and a review of the medical evidence of 
record, the Board finds little objective evidence to support 
the current determination that the veteran currently suffers 
from a service-connected back disability warranting a 20 
percent evaluation.  

It must be noted that following the point at which it is 
determined that all relevant evidence has been obtained (as 
in this case), it is the Board's principal responsibility to 
assess credibility, and therefore the probative value of 
proffered evidence of record in its whole, including the 
veteran's complaints of pain.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Credible testimony is that which is 
plausible or capable of being believed.  See Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971) (citing 
Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)) 
and Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(Mont. 1953) ("A credible witness is one whose statements 
are within reason and believable . . . .").  The term 
"credibility" is generally used to refer to the assessment 
of oral testimony.  See, e.g., Anderson v. Bessemer City, 470 
U.S. 564, 575, 84 L. Ed. 2d 518, 105 S. Ct. 1504 (1985) 
("only the trial judge can be aware of the variations in 
demeanor and tone of voice that bear so heavily on the 
listener's understanding of and belief in what is said"); 
NLRB v. Walton Manufacturing Co., 369 U.S. 404, 408, 7 L. Ed. 
2d 829, 82 S. Ct. 853 (1962) (trier of fact "sees the 
witnesses and hears them testify, while the [NLRB] and the 
reviewing court look only at cold records"); Jackson v. 
Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) (trier 
of fact has opportunity to observe "demeanor" of witness in 
determining credibility).

In this case, the Board has had the opportunity to review the 
veteran's testimony.  Based on a review this testimony and 
the veteran's statements over an extended period of time as 
well as the veteran's testimony, the Board concludes that, at 
best, the claimant attributes pain from nonservice connected 
disorders to his service connected disability, which is a 
medical opinion he is not competent to offer. 

In this case, extensive and highly probative medical evidence 
indicates that the disabling manifestations of the veteran's 
current back disabilities are wholly or overwhelmingly the 
result of either a post-service injury, the veteran's obesity 
or other nonservice related factors.  The most favorable 
evidence in this regard is the May 1989 opinion.  Even this 
opinion, which found an overall 15 percent disability, only 
attributed 10 percent of the disability to service connected 
disability.  This opinion would not even support the current 
rating, and clearly does not suggest entitlement to a still 
higher evaluation for the service connected disability.

The October 1991 opinion indicated the causes of his back 
disability were divided between (nonservice connected) 
obesity and lumbar myositis.  The February 1993 
hospitalization shows another acute injury from lifting post 
service prompted the hospitalization.  The most recent 
evaluations, which are entitled to the greatest weight as to 
the current level of disability, point to nonservice 
connected causes as the sources of disability.  The list of 
causes of his back disability noted at the January 1994 VA 
hospitalization note three nonservice connected causes 
(degenerative joint disease, obesity and bulging disc) and 
only indicate "possible" myositis.  (For purposes of this 
claim, the Board will assume without deciding the 
"possible" myositis is the same as or indistinguishable 
from the service connected lumbosacral strain with facet 
degenerative changes.)  The VA medical opinions in 1997 and 
1999 dissociate the service-connected disability from other 
pathology of the back, thus reinforcing the opinion provided 
at the January 1994 VA hospitalization that minimizes the 
contribution of the service connected disorder to current 
disability. 

Clearly these facts do not support the determination that the 
veteran warrants a 40 percent evaluation under Diagnostic 
Code 5295 for the service connected back disability, or any 
other potential diagnostic code.  In fact, there is a serious 
question at this point as to whether any of the veteran's 
current back disability can be reasonably associated with the 
veteran's active service.  The issue before the Board, 
however, is not whether the current 20 percent evaluation is 
justified, but whether a still higher rating is warranted. 

While the veteran has extensive complaints of back pain, the 
Board finds little objective medical evidence to support the 
veteran's extensive complaints and difficulties associated 
with his service connected back disorder.  As noted above, 
the issue of credibility is within the province of the Board.  
The Board finds that the medical evidence fails to support 
the lay evidentiary assertions that he has disabling 
manifestations of pain due to the service-connected 
disability.  The Board further notes that the veteran's 
evasive demeanor in the hearing setting further undermined 
the credibility of his testimony as to the severity of the 
pain, even before the question of whether it was due to 
service connected disability is reached.  

Since there is a substantial question as to whether the 
service connected disability is productive of any 
identifiable disabling residuals at this time, the Board 
finds no basis to refer this claim back to the RO for 
extraschedular consideration under 38 C.F.R. § 3.3211(b)(1) 
(2001).

As the clear weight of the most probative evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to service connection for degenerative disc 
disease, diffuse disc bulging, and stenosis at L3-4/L4-5 is 
denied.  

Entitlement to an increased evaluation for the residuals of a 
lumbosacral strain with facet degenerative changes is denied.


REMAND

With regard to the veteran's claim of entitlement to a total 
evaluation for compensation purposes based on unemployability 
due to service-connected disabilities, the Board must note 
that the veteran has recently raised three additional claims.  
In May 2000, the veteran filed a claim seeking service 
connection for obesity and a myositis condition.  At the 
hearing held before the undersigned in July 2001, the veteran 
also indicated that he was seeking service connection for a 
bilateral foot disorder on a secondary basis.  The Board must 
note that these issues have not been adjudicated by the RO.  
The Board finds it would be a waste of adjudicative resources 
to adjudicate the claim for a total rating based upon 
individual unemployability prior to permitting the RO to 
adjudicate the claims for service connection for additional 
disabilities. 

The issue of service connection for the disabilities cited 
above and the claim of a total rating due to service-
connected disabilities are inextricably intertwined.  In this 
regard, it is important to note that the issue of service 
connection for these new claims will not be before the Board 
unless, and until, the RO should happen to rule unfavorably 
and the veteran follows appellate procedure to place any 
unfavorable determination before the Board.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the claim 
of a total rating due to the service-
connected disability.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  Following any further appropriate 
development action, the RO should 
adjudicate the following claims:  
(1) entitlement to service connection for 
obesity; (2) entitlement to service 
connection for a myositis condition; and 
(3) entitlement to service connection for 
a bilateral foot disorder on a secondary 
basis.  The RO should also again consider 
the claim for a total rating based upon 
individual unemployability in light of 
these determinations and any additional 
development of the record.  A rating 
decision regarding these claims should be 
issued by the RO.  If the veteran has 
raised any additional claims, such claims 
should be fully adjudicated before the 
determination of whether the veteran is 
entitled to a total rating based on 
individual unemployability is addressed 
by the RO.  

The veteran is again advised that any 
additional claims, including those noted 
above, will not be before the Board 
unless the determination of the RO is 
unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.   If a combined 100 percent schedular 
evaluation is not established, the RO 
should then adjudicate the claim of 
entitlement to a total rating based on 
unemployability with consideration of 
38 C.F.R. §§ 3.340, 3.341, and 4.16 
(2001).

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all development 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the sole issue currently on appeal.  An 
appropriate period of time should be allowed for response.   
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals





 

